Citation Nr: 1110923	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of L5-S1 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2008, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In February 2009, the Board denied the claim for an increased rating on a schedular basis and remanded the issue of an extraschedular rating for referral to the Director of Compensation and Pension Service (C&P) under 38 C.F.R. § 3.321( b)(1). 

In September 2009, the Board again remanded the present matter to the Director of C&P.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Pursuant to Board remands during this appeal and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service (C&P) denied an extraschedular rating for the Veteran's service-connected degenerative disc disease of L5-S1.

2.  The evidence of record does not show that the Veteran's service-connected degenerative disc disease of L5-S1, rated 20 percent disabling on a schedular basis, results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.

CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent an extraschedular basis for degenerative disc disease of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's low back disorder bas been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5295 as 20 percent disabling.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case represents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Board previously determined in February 2009 that the question of whether the Veteran was entitled to an increased evaluation on an extraschedular basis was raised and the claim was referred to the Director of VA's Compensation and Pension Service on an extraschedular basis.  In May 2009, after reviewing the claims file, the Director determined that such an evaluation was not assignable because the Veteran's symptoms due to his service-connected lumbar spine were mild to moderate and did not interfere with his ability to be gainfully employed.  In September 2009, the Board again referred the claim to the Director of VA's Compensation and Pension Service on an extraschedular basis as the basis for the May 2009 denial for an extra-schedular evaluation was incorrect by contemplating the standard under 38 C.F.R. §§ 4.15 and 4.16 which governs total disability based on unemployability.  In March 2010, after reviewing the claims file, the Director determined that a disability rating on an extraschedular basis was not assignable because the Veteran's degenerative disc disease of L5-S1 disability did not show an exceptional disability picture that would render the available schedular evaluation inadequate.  In addition, the Veteran was able to continue working in a sedentary type of position and there was insufficient evidence to show marked inference with employment.  

Following a review of the claims file, the Board finds that the evidence of record does not demonstrate that the Veteran had frequent periods of hospitalization or marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.

The Veteran filed a claim for increased rating in December 2001.  In the July 2002 rating action on appeal, the RO increased the rating for the service-connected degenerative disc disease to the current level of 20 percent, effective the date of claim for increased rating.  In a February 2009 rating decision, the Board denied the claim for a schedular rating in excess of 20 percent and remanded for consideration of an increased rating on an extraschedular basis.  

In February 2001, the Veteran was afforded a VA examination.  At that time, he complained of having pain, weakness, fatigue, lack of endurance, stiffness, and radiculopathy in the left hip and leg that traveled to his foot.  He also had constant pain with flare-ups that occurred with normal usage and were fairly unpredictable.  He used pain-killers to relieve the pain and had several cortisone injections.  Physical examination revealed painful motion and positive straight leg raising on the left side.  Range of motion testing revealed 80 degrees flexion, 20 degrees extension, 20 degrees right and left lateral bending, and 30 degrees right and left rotation.  The Veteran was found to have limited function of standing and walking due to his back pain.  Motor strength and sensation were normal, but reflexes were diminished on the left patellae and Achilles.  The examiner noted that the effects of the Veteran's degenerative disc disease on his usual occupational and daily activities were moderate.  The Veteran was diagnosed as having degenerative disc disease, L5-S1.

During VA medical treatment in April 2001, it was noted that the Veteran did not have radiation of pain or associated symptoms including motor loss or urinary symptoms.  He had a history of having occasional numbness of both legs for 5 years.  Physical examination revealed tenderness of the lower lumbar and sacral area with some paraspinal tenderness.  The Veteran was diagnosed as having chronic low back pain with acute exacerbation.  June 2001 magnetic resonance imaging (MRI) showed large vertically oriented extruded disc fragment at L2-3 resulting in canal stenosis and thecal sac impression, small central disc protrusion at L4-5 with left neural foraminal narrowing, and multilevel mild degenerative changes.  An electrodiagnostic impression showed no evidence of radiculopathy.  The Veteran was diagnosed as having lumbar disc disease.  

During a private neurosurgical evaluation in January 2004, the Veteran complained of having worsening pain in the lumbar back.  Physical examination revealed diminished range of motion in all directions.  Motor, sensory, and deep tendon examinations were normal and neurological examination was unremarkable.  The Veteran was diagnosed as having extruded disc L2-3 with radiculopathy and lumbar spondylosis. 

In March 2004, the Veteran was afforded another VA examination.  At that time, the Veteran complained of having low back pain in the morning, throughout prolonged seated activity of the day, and wax and wane symptomatology.  He reported numbness in the left buttock to the left foot and thigh that wax and waned in intensity, but was always present.  He denied any prescribed bed rest or hospitalization over the last 12 months, but reported missing work for at least 12 to 15 days due to his back disability.  He also denied bowel or bladder incontinence.  The Veteran was unable to lie in a prone position, mow the lawn, or lift greater than 20 pounds.  He used Motrin 800 mg and lying down to ameliorate his condition.  Physical examination revealed no spasm, pain, tenderness to palpation, or muscular tension of the lumbar spine.  Range of motion testing showed 70 degrees forward flexion without full loss of lumbar lordosis, 15 degrees extension, and 20 degrees side bending and rotation.  The Veteran did not present protective posture or limitation of movement.  Pulses were palpable, neurological examination was normal, and straight leg raise was negative.  Goldthwaite's sign was positive for lumbosacral reported subjective discomfort.  The Veteran was diagnosed as having spondylosis of the lumbar spine with spinal canal stenosis without radiculopathy.

A private MRI performed in November 2005 revealed disc desiccation at L2-3 with mild annular bulging, disc desiccation at L3-4, disc desiccation at L4-5 with bulging of the disc, and mild degenerative facet disease bilaterally at L5-S1.  

VA treatment records from 2006 show treatment for complaints of low back pain.  April 2006 treatment revealed pain in the lumbosacral spine with normal range of motion.  In May 2006, the Veteran underwent a nerve conduction study and electromyograph, which were both negative for any abnormalities.  

During a December 2006 VA examination, the Veteran complained that his low back pain radiated to the buttocks and left thigh.  He described his pain as throbbing and burning, was 3 to 6 out of 10 in severity on a daily basis, and would become very severe once a week.  The Veteran also experienced numbness in his lower back, buttocks, left thigh and calf.  He also complained of having weakness, but denied fatigue, stiffness, or swelling.  He stated that sometimes he used a cane when walking.  Pain was partially relieved by stretching, ibuprofen, and physical therapy.  The Veteran described having flare-ups approximately once a month that lasted 3 to 4 days, which were precipitated by reaching down to his feet or stretching.  Flare-ups were relieved by lying on his back and taking prescribed oral pain killers.  The Veteran denied being hospitalized or prescribed bed rest for his back pain.  Activities of daily living were affected by pain and had to carry out such activities as grooming himself with one hand on the counter to stabilize himself.  The Veteran reported that he missed one day of work every two weeks because of back pain.  Physical examination of the lumbar spine revealed tenderness to palpation.  Range of motion testing showed 80 degrees forward flexion with pain at 60 degrees, 10 degrees extension with pain at 10 degrees, 15 degrees bilateral side bending with pain at 15 degrees, and 25 degrees bilateral rotation.  Pulses, sensation and reflexes were normal and muscle testing showed 4 out of 5 strength in the lower extremities.  Straight leg raising was positive.  X-rays showed degenerative changes of the lumbar spine.  DeLuca was considered and the examiner stated that there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance.  The Veteran was diagnosed as having degenerative arthritis of the spine.  

A private MRI performed in July 2008 revealed left paramedian to foraminal disc protrusion and extrusion at L1-2 leading to mild stenosis of the spinal canal and moderate left sided neural foraminal stenosis, central disc protrusion and extrusion at L2-3 with cephalad migration of extruded disc material leading to mild to moderate stenosis of the spinal canal and mild right-sided neural foraminal stenosis, disc bulge at L3-4 leading to mild to moderate right-sided neural foraminal stenosis, and disc bulge at L4-5 leading to severe stenosis of the spinal canal and mild to moderate right and moderate left-sided neural foraminal stenosis, and right paramedian disc protrusion at L5-S1 leading to moderate to severe stenosis of the spinal canal and possible impingement upon the right S1 nerve root.

The Veteran was afforded a VA examination in November 2008.  At that time, the Veteran complained of having increased pain at 6 to 7 out of 10 in severity that radiated down the left lower extremity with numbness around the buttocks and knee.  He denied having bowel or bladder problems or flare-ups.  Pain decreased with rest, steroids, and hydrocodone.  The Veteran was limited in walking more than one block, driving more than 40 minutes, and washing his feet.  He missed 8 days of work due to his back disability during the past year.  Physical examination revealed no edema or effusion of the thoracolumbar spine, muscle spasms, or guarding.  The Veteran had normal lumbar lordosis.  There was pain to palpation noted to the left paraspinous muscles at L5-S1.  Range of motion testing revealed 65 degrees forward flexion and 20 degrees extension, bilateral lateral flexion, and bilateral lateral rotation.  Neurological examination revealed normal muscle strength of the lower extremities, sensory, and deep tendon reflexes and vascular examination showed dorsalis pedis pulses were palpable and symmetrical.  The Veteran was diagnosed as having multilevel degenerative changes to the lumbar spine without radiculopathy.  The examiner stated that he could not determine whether pain, fatigue, weakness, lack of endurance or incoordination caused additional functional loss without resort to mere speculation. 

Upon review of the evidence of record, the Board finds that the Veteran does not warrant an extraschedular rating for his service-connected back disability as the evidence does not demonstrate that his disability has produced an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment to render impractical the application of the regular schedular standards.  Specifically, there is no evidence that the Veteran's service-connected back disability has resulted in the Veteran having frequent periods of hospitalization for related symptoms; in fact treatment records dated since the inception of this appeal do not reflect hospitalization for the back disability.  The Veteran himself has specifically denied being hospitalized or prescribed bed rest for his back pain.  See the December 2006 VA examination.

Further, the preponderance of the evidence does not demonstrate that there has been marked interference with employment due to the service-connected back disability.  During VA examinations, the Veteran stated that his service-connected back condition has caused him to miss between 8 and 15 days of work during one year.  In addition, the Veteran has stated that his back disability caused him limitations in lying in a prone position, mowing the lawn, lifting greater than 20 pounds, walking more than one block, driving more than 40 minutes, or washing his feet.  The evidence of record does not demonstrate that the Veteran's service-connected degenerative disc disease of L5-S1 has been the cause of marked interference with employment.

The Board does not doubt that limitation caused by the service-connected back disability has an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the Veteran's service-connected back disability is not manifested by an exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, more specific notice is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in March 2002, December 2003, June 2008 and October 2009 letters and the claim was readjudicated, most recently in an August 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

In addition, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an extraschedular rating for degenerative disc disease of L5-S1 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


